Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2019, and 1/25/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 17– 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Gelman US 20180176499”.
As to claim 1, Gelman teaches “an apparatus (Figure 1, #110; [0018]) comprising: 
a subsurface sensor (Figure 2, #208) for use in a borehole to provide a subsurface measurement series (Figure 2, #201; “a downhole sensor (208) for acquiring downhole measurements of various formation properties” [0025]); a subsurface processor (Figure 3, #330) to receive the subsurface measurement series ([0018] teaches “In one or more embodiments, various survey tools and/or data acquisition tools are adapted to measure the formation and detect the characteristics of the geological structures of the formation”; i.e. in Figure 2, downhole sensor 208 sends downhole data 201 to the downhole computer system 108); and a machine-readable medium having a program code ([0078]) to cause the apparatus to, obtain the subsurface measurement series (Figure 2, #201; Claims 13 & 14), generate an atom combination based on the subsurface measurement series using the subsurface processor (Figure 2, #201; Figure 3, #330), wherein the atom combination comprises a subset of atoms from a dictionary (Figure 2, #201 & #108); [0030] teaches “In one or more embodiments, the collection of elementary wavelets may be a dictionary of atoms, each elementary function (wavelet transform function) representing an atom. In one or more embodiments, given a dictionary forming an algebraic basis, the signal is uniquely represented as the linear combination of the dictionary of atoms ... In one or more embodiments, the dictionary of atoms may be built based on mathematical models. In one or more embodiments, the dictionary of atoms may be built based on a set of data realization by machine learning technology”; i.e., the collection of elementary wavelets form a dictionary of atoms, and each elementary function (wavelet transform function) represents an atom. Hence, the atom combination comprises atoms including a subset of atoms from a dictionary of atoms), generate a set of characterizing values using the subsurface processor, ([0002] teaches “The image block transmission further includes generating an encoded bit stream comprising the set of formation features attributes and the set of wavelet transform coefficients for the image block”; [0014] teaches “In order to perform the compression, one or more embodiments apply an encoding based on the formation features in the borehole images. In particular, the encoding models the image use a set of coefficients that represent only a subset of image data”; [0015] teaches “Thus, the borehole image is encoded particular to the formation features. Accordingly, one or more embodiments preserve the formation features while minimize data rate usage”; [0053]; Claim 10); and transmit the set of characterizing values to a different physical location ([0002] teaches “The image block transmission further includes generating an encoded bit stream … transmitting the encoded bit stream”; [0014] teaches “In general, embodiments are directed to a method for feature based borehole image coding to transmit data from a downhole tool to the surface via a telemetry system. The telemetry system has a limited data rate. Because of the limited data rate, the images are compressed prior to transmission …The coefficients are transmitted to the surface, and are used to reproduce the borehole image by approximating the image based on the transmitted information”; Claim 10).”
	Gelman does not explicitly teach “wherein the set of characterizing values comprises an atom identifier and at least one corresponding atom weight for at least one atom from the atom combination”.
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Gelman to set characterizing values of an atom identifier that corresponds atom weight for at least one atom from the atom combination. Gelman discloses that the image block includes generating encoded bit stream comprising the set of formation features attributes and the set of wavelet transform coefficients for image, based on a weighed linear combination of the dictionary atoms which represents corresponding dictionary atoms and the total number of atoms. The collection of elementary wavelets may be a dictionary of atoms, each elementary function (wavelet transform function) representing an atom, and by modifying the set of predefined transform functions, the reconstruction of diagonal lines and the borehole image features is improved (see Gelman, [0002], [0014] & [0030]).


further teaches “the dictionary is a first dictionary, and the program code further comprises instructions to select the first dictionary ([0014] teaches” approximating the image based on the transmitted information. The approximation uses the coefficients and a set of predefined transform functions (e.g., a dictionary of atoms) associated with the coefficients. By modifying the set of predefined transform functions, the reconstruction of diagonal lines and the borehole image features is improved”; [0030]; [0053]; Claims 8).” 
	Gelman does not explicitly teach “a set of dictionaries based on at least one of a reconstruction accuracy threshold and a first bit number threshold”. 
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Gelman to select a first dictionary out of a set of dictionaries based on at least one of a reconstruction accuracy threshold and a first bit number threshold. Gelman discloses that an encoded bit streams are sequence of bits containing information regarding a compressed image block, and a feature attribute and wavelet transform coeflicients to be used to decompress the image block at a remote location (see Gelman, [0032]).
	
As to claim 9, Gelman teaches “a method for transmitting information through a
Figure 4, #409; [0002]; [0014] teaches “In general, embodiments are directed to a method for feature based borehole image coding to transmit data from a downhole tool to the surface via a telemetry system”; Claim 12); obtaining subsurface measurement series using a subsurface sensor (Figure 2, #208) in the borehole (in Figure 2, downhole sensor 208 sends downhole data 201 to the downhole computer system 108); generating an atom combination based on the subsurface measurement series using a subsurface processor (Figure 3, #330), wherein the atom combination comprises a subset of atoms from a dictionary (Figure 2, #201 & #108); [0030] teaches “In one or more embodiments, the collection of elementary wavelets may be a dictionary of atoms, each elementary function (wavelet transform function) representing an atom. In one or more embodiments, given a dictionary forming an algebraic basis, the signal is uniquely represented as the linear combination of the dictionary of atoms ... In one or more embodiments, the dictionary of atoms may be built based on mathematical models. In one or more embodiments, the dictionary of atoms may be built based on a set of data realization by machine learning technology”; i.e., the collection of elementary wavelets form a dictionary of atoms, and each elementary function (wavelet transform function) represents an atom. Hence, the atom combination comprises atoms including a subset of atoms from a dictionary of atoms); generating a set of characterizing values using the subsurface processor ([0002] teaches “The image block transmission further includes generating an encoded bit stream comprising the set of formation features attributes and the set of wavelet transform coefficients for the image block”; [0014] teaches “In order to perform the compression, one or more embodiments apply an encoding based on the formation features in the borehole images. In particular, the encoding models the image use a set of coefficients that represent only a subset of image data”; [0015] teaches “Thus, the borehole image is encoded particular to the formation features. Accordingly, one or more embodiments preserve the formation features while minimize data rate usage”; [0053]; Claim 10); and transmit the set of characterizing values to a different physical location ([0002] teaches “The image block transmission further includes generating an encoded bit stream comprising the set of formation features attributes and the set of wavelet transform coefficients for the image block”; [0014] teaches “In order to perform the compression, one or more embodiments apply an encoding based on the formation features in the borehole images. In particular, the encoding models the image use a set of coefficients that represent only a subset of image data”; [0015] teaches “Thus, the borehole image is encoded particular to the formation features. Accordingly, one or more embodiments preserve the formation features while minimize data rate usage”; [0053]; Claim 10); and transmitting the set of characterizing values to a different physical location ([0002] teaches “The image block transmission further includes generating an encoded bit stream … transmitting the encoded bit stream”; [0014] teaches “In general, embodiments are directed to a method for feature based borehole image coding to transmit data from a downhole tool to the surface via a telemetry system. The telemetry system has a limited data rate. Because of the limited data rate, the images are compressed prior to transmission …The coefficients are transmitted to the surface, and are used to reproduce the borehole image by approximating the image based on the transmitted information”; Claim 10).”
	Gelman does not explicitly teach “wherein the set of characterizing values comprises an atom identifier and at least one corresponding atom weight for at least one atom from the atom combination”.
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Gelman to set characterizing values of an atom identifier that corresponds atom weight for at least one atom from the atom combination. Gelman discloses that the image block includes generating encoded bit stream comprising the set of formation features attributes and the set of wavelet transform coefficients for image, based on a weighed linear combination of the dictionary atoms which represents corresponding dictionary atoms and the total number of atoms. The collection of elementary wavelets may be a dictionary of atoms, each elementary function (wavelet transform function) representing an atom, and by modifying the set of predefined transform functions, the reconstruction of diagonal 

As to claim 10, Gelman teaches the claim invention as applied in Claim 9. Gelman 
further teaches “the dictionary is a first dictionary, and wherein the method further comprises selecting the first dictionary ([0014] teaches” approximating the image based on the transmitted information. The approximation uses the coefficients and a set of predefined transform functions (e.g., a dictionary of atoms) associated with the coefficients. By modifying the set of predefined transform functions, the reconstruction of diagonal lines and the borehole image features is improved”; [0030]; [0053]; Claims 8).”
	Gelman does not explicitly teach “from a set of dictionaries based on at least one of a reconstruction accuracy threshold and a first bit number threshold”.
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Gelman to select a first dictionary out of a set of dictionaries based on at least one of a reconstruction accuracy threshold and a first bit number threshold. Gelman discloses that an encoded bit streams are sequence of bits containing information regarding a compressed image block, and a feature attribute and wavelet transform coeflicients to be used to decompress the image block at a remote location (see Gelman, [0032]).

media comprising program code ([0078]) for transmitting information through a borehole, the program code to (Claims 13 & 12): obtain subsurface measurement series (Figure 2, #201) using a subsurface sensor in the borehole (in Figure 2, downhole sensor 208 sends downhole data 201 to the downhole computer system 108); generate an atom combination based on the subsurface measurement series using a subsurface processor (Figure 3, #330), wherein the atom combination comprises a subset of atoms from a dictionary (Figure 2, #201 & #108); [0030] teaches “In one or more embodiments, the collection of elementary wavelets may be a dictionary of atoms, each elementary function (wavelet transform function) representing an atom. In one or more embodiments, given a dictionary forming an algebraic basis, the signal is uniquely represented as the linear combination of the dictionary of atoms ... In one or more embodiments, the dictionary of atoms may be built based on mathematical models. In one or more embodiments, the dictionary of atoms may be built based on a set of data realization by machine learning technology”; i.e., the collection of elementary wavelets form a dictionary of atoms, and each elementary function (wavelet transform function) represents an atom. Hence, the atom combination comprises atoms including a subset of atoms from a dictionary of atoms); generate a set of characterizing values using the subsurface processor ([0002] teaches “The image block transmission further includes generating an encoded bit stream comprising the set of formation features attributes and the set of wavelet transform coefficients for the image block”; [0014] teaches “In order to perform the compression, one or more embodiments apply an encoding based on the formation features in the borehole images. In particular, the encoding models the image use a set of coefficients that represent only a subset of image data”; [0015] teaches “Thus, the borehole image is encoded particular to the formation features. Accordingly, one or more embodiments preserve the formation features while minimize data rate usage”; [0053]; Claim 10); and transmit the set of characterizing values to a different physical location ([0002] teaches “The image block transmission further includes generating an encoded bit stream … transmitting the encoded bit stream”; [0014] teaches “In general, embodiments are directed to a method for feature based borehole image coding to transmit data from a downhole tool to the surface via a telemetry system. The telemetry system has a limited data rate. Because of the limited data rate, the images are compressed prior to transmission …The coefficients are transmitted to the surface, and are used to reproduce the borehole image by approximating the image based on the transmitted information”; Claims 1 & 10). ”
	Gelman does not explicitly teach “wherein the set of characterizing values comprises an atom identifier and at least one corresponding atom weight for at least one atom from the atom combination”.
	It would have been obvious to one of ordinary skill in the art before the effective 


As to claim 18, Gelman teaches the claim invention as applied in Claim 17. 
Gelman further teaches “the dictionary is a first dictionary, and wherein the one or more non-transitory machine-readable media further comprises program code to select the first dictionary ([0014] teaches” approximating the image based on the transmitted information. The approximation uses the coefficients and a set of predefined transform functions (e.g., a dictionary of atoms) associated with the coefficients. By modifying the set of predefined transform functions, the reconstruction of diagonal lines and the borehole image features is improved”; [0030]; [0053]; Claims 8).”

	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Gelman to select a first dictionary out of a set of dictionaries based on at least one of a reconstruction accuracy threshold and a first bit number threshold. Gelman discloses that an encoded bit streams are sequence of bits containing information regarding a compressed image block, and a feature attribute and wavelet transform coeflicients to be used to decompress the image block at a remote location (see Gelman, [0032]).

	Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Gelman US 20180176499” in view of “Mullen US 20060269055”.
As to claim 4, Gelman teaches the claim invention as applied in Claim 1. However, 
Gelman does not explicitly teach “program code to set a first bit number to be greater than a second bit number, wherein the first bit number is equal to a first count of bits used to transmit a first value and the second bit number is equal to a second count of bits used to transmit a second value, and wherein the set of characterizing values comprises the first value and the second value”.
Mullen teaches “program code ([0050] & [0051]) to set a first bit number to be 
Claims 2, 6 & 13; [0042]) and the second bit number is equal to a second count of bits used to transmit a second value ([0042]), and wherein the set of characterizing values comprises the first value and the second value (Claim 10).”
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Gelman in view of Mullen to set program code to set a first bit number to be greater than a second bit number, and the first bit number is equal to a first count of bits used to transmit a first value and the second bit number is equal to a second count of bits used to transmit a second value so that the system will provides an increase in data transformation speed and an enhanced degree of data security. 

As to claim 12, Gelman teaches the claim invention as applied in Claim 9. 
However, Gelman does not explicitly teach “setting a first bit number to be greater than a second bit number, wherein the first bit number is equal to a first count of bits used to transmit a first value and the second bit number is equal to a second count of bits used to transmit a second value, and wherein the set of characterizing values comprises the first value and the second value”.
Mullen teaches “setting a first bit number to be greater than a second bit 
Claims 2, 6 & 13; [0042]) and the second bit number is equal to a second count of bits used to transmit a second value ([0042]), and wherein the set of characterizing values comprises the first value and the second value (Claim 10).”
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Gelman in view of Mullen to set program code to set a first bit number to be greater than a second bit number, and the first bit number is equal to a first count of bits used to transmit a first value and the second bit number is equal to a second count of bits used to transmit a second value so that the system will provides an increase in data transformation speed and an enhanced degree of data security. 

As to claim 19, Gelman teaches the claim invention as applied in Claim 17. 
However, Gelman does not explicitly teach “program code to set a first bit number to be greater than a second bit number, wherein the first bit number is equal to a first count of bits used to transmit a first value and the second bit number is equal to a second count of bits used to transmit a second value, and wherein the set of characterizing values comprises the first value and the second value”.
Mullen teaches “program code ([0050] & [0051]) to set a first bit number to be 
Claims 2, 6 & 13; [0042]) and the second bit number is equal to a second count of bits used to transmit a second value ([0042]), and wherein the set of characterizing values comprises the first value and the second value (Claim 10).”
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Gelman in view of Mullen to set program code to set a first bit number to be greater than a second bit number, and the first bit number is equal to a first count of bits used to transmit a first value and the second bit number is equal to a second count of bits used to transmit a second value so that the system will provides an increase in data transformation speed and an enhanced degree of data security. 

Allowable Subject Matter

Claims 3, 5-8, 11, 13-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended (without broadening of their scope) in independent form including all of the limitations of the base claim and any intervening claims.


In regards to Claims 5, the claim is allowable because the closest prior arts, Gelman and Muller fail to anticipate or render obvious “in response to the bit number total being greater than the maximum bit number threshold, store a second characterizing value in a buffer”. Both prior arts do not disclose of the total bit number being greater than the maximum bit number threshold and store a second characterizing value in a buffer. 


In regards to Claims 11, the claim is allowable because the closest prior arts, Gelman and Muller fail to anticipate or render obvious “determining a first offset pattern and a corresponding first offset pattern parameter of the first offset pattern, wherein a difference between the first subsurface measurement series and the corresponding first offset pattern parameter satisfies a constraint condition; obtaining a second subsurface measurement series using the subsurface sensor; and determining a second offset pattern and a corresponding second offset pattern parameter of the second offset pattern, wherein a difference between the second subsurface measurement series and the corresponding second offset pattern parameter satisfies the constraint condition”. Both prior arts do not disclose of the two offset pattern parameter satisfy the constraint conditions.   

In regards to Claims 13, the claim is allowable because the closest prior arts, 
Gelman and Muller fail to anticipate or render obvious “in response to the bit number total being greater than the maximum bit number threshold, storing a second characterizing value in a buffer”. Both prior arts do not disclose of the total bit number 
Claims 14-16 are depended on Claim 13, and therefore, the examiner gives the same reasons as set forth above.

	In regards to Claims 20, the claim is allowable because the closest prior arts, Gelman and Muller fail to anticipate or render obvious “in response to the bit number total being greater than the maximum bit number threshold, store a second characterizing value in a buffer”. Both prior arts do not disclose of the total bit number being greater than the maximum bit number threshold and store a second characterizing value in a buffer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TARUN SINHA/Primary Examiner, Art Unit 2863